UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4733



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DANIEL RYAN PILSON,

                                            Defendant - Appellant.


                            No. 06-4736



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DANIEL RYAN PILSON,

                                            Defendant - Appellant.


                            No. 06-4737



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
DANIEL RYAN PILSON,

                                          Defendant - Appellant.


                            No. 06-4931



UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee,

          versus


TED EVAN DOUGHTY,

                                          Defendant - Appellant.


                            No. 06-4932



UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee,

          versus


TED EVAN DOUGHTY,

                                          Defendant - Appellant.


                            No. 06-4933



UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee,

          versus


                               - 2 -
TED EVAN DOUGHTY,

                                              Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Rock Hill and Columbia. Margaret B. Seymour,
District Judge. (0:04-cr-01033-MBS; 3:05-cr-00944-MBS; 0:05-cr-
00393-MBS)


Submitted:   April 11, 2007                   Decided:   May 21, 2007


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina; Kenneth M. Mathews, Columbia, South Carolina, for
Appellants. Reginald I. Lloyd, United States Attorney, C. Todd
Hagins, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

            In these consolidated appeals, Daniel Ryan Pilson and Ted

Evan Doughty appeal their convictions and sentences for three

counts of bank robbery and one count of conspiracy to escape.

Pilson   contends     the   sentence   was    not   reasonable   because   the

district court failed to discuss the 18 U.S.C. § 3553(a) (2000)

sentencing factors, imposed a sentence greater than necessary, was

unaware it could order a variance sentence and considered improper

information in imposing the sentence.           Doughty contends the court

abused its discretion in denying his motion to withdraw the guilty

plea.    We affirm.

            We review a sentence to determine whether the district

court correctly calculated the advisory guideline range and has

considered the range, as well as the factors set out in § 3553(a),

and whether the sentence is reasonable.             United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005).           A sentence within the properly

calculated advisory guidelines range is presumptively reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

           Pilson does not argue that the sentencing guidelines’

range of imprisonment was not correct.           Thus, we find the sentence

within the guidelines was reasonable.            The district court is not

required to list through the § 3553(a) factors.                   See United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (“[r]equiring


                                   - 4 -
district courts to address each factor on the record would . . . be

an    exercise       in   unproductive       repetition       that   would      invite

flyspecking on appeal.”).             We further find no evidence the court

was unaware it could impose a variance sentence given that Pilson’s

career offender status was arrived at as a result of convictions

for   minor    offenses.       We     further    find    no   evidence    the    court

considered information outside the PSR in imposing sentence.

              With respect to Doughty, we review the district court’s

refusal to allow a defendant to withdraw a guilty plea for abuse of

discretion.         United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir.

1996).     When considering whether to allow such a withdrawal, a

six-factor analysis is applied.              United States v. Moore, 931 F.2d

245, 248 (4th Cir. 1991). Under Moore, a district court considers:

(1) whether the defendant has offered credible evidence that his

plea was not knowing and voluntary; (2) whether the defendant has

credibly asserted his legal innocence; (3) whether there has been

a delay between the entry of the plea and the filing of the motion;

(4)   whether       the   defendant    had   close      assistance   of   competent

counsel;      (5)    whether   withdrawal       will    cause   prejudice    to    the

government; and (6) whether withdrawal will inconvenience the court

and waste judicial resources.             Id.     Although all the factors in

Moore must be given appropriate weight, the key to determining

whether a Rule 32(e) motion should be granted is whether the Rule

11 hearing was properly conducted.               United States v. Puckett, 61


                                        - 5 -
F.3d 1092, 1099 (4th Cir. 1995).   We closely scrutinize the Rule 11

colloquy and attach a strong presumption that the plea is final and

binding if the Rule 11 proceeding is adequate.     United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

          We find no error in the Rule 11 proceeding.         After

reviewing the transcript, we find no evidence that Doughty’s plea

was not voluntary and knowledgeable.   We further find he failed to

assert his actual innocence.   We find the district court did not

abuse its discretion in denying the motion to withdraw the guilty

plea.

          Accordingly, we affirm the convictions and sentences. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 6 -